DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant, Shauna Morden, on January 20, 2022.
The application has been amended as follows: 
CLAIMS
The invention claimed is 
Claim 1 (Currently amended):
A pillow comprising a 
[[S]]said body, made of a predetermined foam material, 
[[S]]said body, having an upper surface and a lower surface of predetermined dimensions,
said body, having a front and back panel of predetermined dimensions, connecting the upper surface to the lower surface,  
[[S]]said body, having a hole in the center at a predetermined size of predetermined dimensions and diameter that connects the upper surface to the lower surface, configured to create a head cradle which permits a user to sleep on their front, back, and side,
said body, having the hole in the center, configured to create a head cradle which permits the user to sleep on their front, further configured to smooth out the skin around the forehead, eyes, cheeks, mouth and chin, reducing fine lines and wrinkles by gripping the entire perimeter of the face and causing the skin to gently pull outward,
[[S]]said body, having the hole in the center, configured to create [[a]]the head cradle which permits the user to sleep on their front, further configured to not having the user's neck turn to the side causing neck pain, 
[[S]]said body, having the hole in the center, configured to create [[a]]the head cradle which permits the user to sleep on their back, further configured to not allow the user's head to waver off to one side or the other causing neck pain, 
[[S]]said body, having the hole in the center, configured to create [[a]]the head cradle which permits the user to sleep on their back, further configured to not permit the facial skin to come in contact with the pillow thus reducing any nocturnally caused friction causing facial creases, 
[[S]]said body, having the hole in the center, configured to create [[a]]the head cradle which permits the user to sleep on their back, further configured to be of ample size to accommodate the smoothing of hair by keeping it tucked away in the hole in the center and away from tangling outer pillow surfaces, 
[[S]]said body, having the hole in the center, configured to create [[a]]the head cradle that allows the user to sleep on their side, further configured to accommodate the user's ear reducing the chance of a sore ear, 
[[S]]said body, having the hole in the center, configured to create [[a]]the head cradle that allows the user to sleep on their side, further configured to accommodate the comfort of the user's side of face by providing a flat upper surface surrounding the hole in the center[[.]], 
said body, having two sloping sides each sloping downward from the upper surface at a predetermined distance from the hole in the center; each cut at equal and predetermined slopes of a predetermined angle, 
[[S]]said body, having the two sloping sides each sloping downward from the upper surface at a predetermined distance from the hole in the center; each cut as a smooth, flat, downward sloping surface for the entire area of each sloping side from the front panel to the back panel, 
[[S]]said body, having the two sloping sides, the user’s one of the two sloping sides and further configured under gravity causing the user’s skin to remain in the same position so that the skin is pulled taut, in order to smooth out the user’s skin around the forehead, eyes, nose, cheeks, mouth, jaw, and chin,  and reduce fine lines and wrinkles,
[[S]]said body, having the two sloping sides, configured to accommodate the user’s face to be positioned near the top of one of the two sloping sides and further configured user’s face downward under gravity causing the nasal cavity on the same side of the user’s face to spread in order to help breathing and reduce snoring, 
[[S]]said body, having the two sloping sides, configured to position the user’s face near the top of one of the two sloping sides and further configured user’s face downward under gravity causing slight pressure on the user’s jaw joint in order to reduce teeth grinding, clenched jaw, and symptoms of temporomandibular disorder (TMD), 
said body, having the two vertical side panels on each side of predetermined dimensions; connecting the sloping sides to the lower surface, 

[[S]]said body, having a curved recess which forms the neck rest being positioned from the hole in the center to the front panel.

Reasons for Allowance
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
Plastre (European Publication No. EP 0880 925) is cited as being of interest for disclosing said body 10, having two sloping sides 22 each sloping downward from the upper surface 12 at a predetermined distance from the recess in the center 13; each cut at equal and predetermined slopes of a predetermined angle (Figure 1), said body 10, having the two sloping sides 22, configured to smooth out the skin around the eyes, cheeks and mouth, reducing fine lines and wrinkles configured to accommodate the face to position near the top of a sloping side (Figure 8c), using gravity to gently pull the face downward causing the skin to remain in the same position so that the skin is pulled taut with the face (see Figures 8c and 8d, where a user is lying on the side of their face positioned on the sloping sides, where gravity would necessarily act on the user to pull the face downward on the slope, and frictional forces acting between the pillow and the user’s face would act in opposition to the gravitational force, causing the skin to be pulled when a user rests their face in the positions shown in Figure 8c and 8D, and therefore meets the claimed limitation, see MPEP 2173.05(g) regarding functional limitations); said body 
Plastre further discloses each sloping side 22 cut as a smooth, flat downward sloping surface (Figure 1 and Abstract).  However, Plastre further discusses the sloping sides being connected by a slightly concave portion to the vertical rear edge of the pillow 10 (see paragraph 0032). Pi (U.S. Patent No. 6,446,288) is additionally cited as being of interest for disclosing two sloping sides 20 and 22 cut as a smooth, flat, downward sloping surface (Figure 4).  However, the sloping side of Pi are positioned on the front and back of the pillow 10, and are configured to place a patient in proper position for endotracheal intubation (Figure 8).  Neither Plastre nor Pi, either alone or in combination, would provide the claimed structure of “said body, having the two sloping sides each sloping downward from the upper surface at a predetermined distance from the hole in the center; each cut as a smooth, flat downward sloping surface for the entire area of each sloping side from the front panel to the back panel.”  Moreover, there is no disclosure, teaching, or suggestion in the prior art of record that would provide for the limitations of claim 1.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached M-Th 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ROBERT G SANTOS/Primary Examiner, Art Unit 3673